

117 HR 3863 IH: Fair Representation Act
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3863IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Beyer (for himself, Mr. Cooper, Mr. Blumenauer, Mr. Raskin, Mr. Khanna, Mr. Neguse, Mr. McGovern, and Mr. Peters) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish the use of ranked choice voting in elections for Senators and Representatives in Congress, to require each State with more than one Representative to establish multi-member congressional districts, to require States to conduct congressional redistricting through independent commissions, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Fair Representation Act.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Finding of constitutional authority.Title I—Ranked Choice VotingSec. 101. Requiring ranked choice voting for election of Senators and Representatives.Subtitle C—Ranked Choice VotingPart 1—Requiring Ranked Choice Voting for Election of Senators and RepresentativesSec. 321. Requiring ranked choice voting for election of Senators and Representatives.Sec. 322. Application to District of Columbia and territories.Sec. 323. Treatment of States not holding primary elections prior to date of general election.Part 2—Tabulation ProcessSec. 331. Tabulation for single-seat congressional elections.Sec. 332. Tabulation for multi-seat congressional elections.Sec. 333. Exclusion of inactive ballots.Sec. 334. Batch elimination.Sec. 335. Treatment of ties between candidates.Sec. 336. Continuing candidate defined.Part 3—Payments to States To Implement Ranked Choice VotingSec. 341. Payments to States to implement ranked choice voting.Sec. 102. Applicability of enforcement provisions of Help America Vote Act of 2002.Sec. 103. Effective date.Title II—Multi-member DistrictsSec. 201. Requiring use of multi-member districts in certain States.Sec. 202. Requiring certain States to elect all Representatives at large.Sec. 203. Establishing minimum number of candidates in general election.Sec. 204. Conforming amendments.Sec. 205. Exception for States in which use of multi-member districts will result in diminishment of voting rights.Sec. 206. Effective date.Title III—Requirements for Congressional Redistricting Subtitle A—General RequirementsSec. 301. Requiring congressional redistricting to be conducted through plan of independent State commission.Sec. 302. Limit on congressional redistricting after an apportionment.Subtitle B—Independent Redistricting CommissionsSec. 311. Independent redistricting commission.Sec. 312. Establishment of selection pool of individuals eligible to serve as members of commission.Sec. 313. Criteria for redistricting plan by independent commission; public notice and input.Sec. 314. Establishment of related entities.Sec. 315. Report on diversity of memberships of independent redistricting commissions.Subtitle C—Role of Courts in Development of Redistricting PlansSec. 321. Enactment of plan developed by 3-judge court.Sec. 322. Special rule for redistricting conducted under order of Federal court.Subtitle D—Administrative and Miscellaneous ProvisionsSec. 331. Payments to States for carrying out redistricting.Sec. 332. Civil enforcement.Sec. 333. State apportionment notice defined.Sec. 334. Special rules for redistricting pursuant to 2020 decennial census.Title IV—General ProvisionsSec. 401. No effect on elections for State and local office.Sec. 402. Severability.Sec. 403. Effective date.2.Finding of constitutional authorityCongress finds that it has the authority to establish the terms and conditions States must follow in carrying out congressional redistricting after an apportionment of Members of the House of Representatives and in administering elections for the Senate and House of Representatives because—(1)the authority granted to Congress under article I, section 4 of the Constitution of the United States gives Congress the power to enact laws governing the time, place, and manner of elections for Senators and Members of the House of Representatives; and(2)the authority granted to Congress under section 5 of the 14th Amendment to the Constitution gives Congress the power to enact laws to enforce section 2 of such amendment, which requires Representatives to be apportioned among the several States according to their number.IRanked Choice Voting101.Requiring ranked choice voting for election of Senators and Representatives(a)In generalTitle III of the Help America Vote Act of 2001 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle:CRanked Choice Voting1Requiring Ranked Choice Voting for Election of Senators and Representatives321.Requiring ranked choice voting for election of Senators and Representatives(a)Ranked choice votingEach State shall carry out elections for the office of Senator and the office of Representative in Congress using a system of ranked choice voting under which each voter shall rank the candidates for the office in the order of the voter’s preference, in accordance with the following:(1)In any single-seat election and any election for the office of Senator, the State shall carry out the election using single-seat ranked choice voting as described in section 331.(2)In any multi-seat election, the State shall carry out the election using multi-seat ranked choice voting as described in section 332.(b)Ballot designEach State shall ensure that the ballot used in an election carried out using a system of ranked choice voting under this title meets each of the following requirements:(1)The ballot shall be simple and easy to understand.(2)The ballot shall include all qualified candidates for the election and (to the extent permitted under State law) options for voters to select write-in candidates. If feasible, the ballot shall permit voters to rank every candidate in the election. If it is not feasible for the ballot to permit voters to rank every candidate, the State may limit the number of candidates who may be ranked on the ballot to not fewer than six.(3)The ballot shall include such instructions as the State considers necessary to enable the voter to rank candidates and successfully cast the ballot under the system.(c)DefinitionIn this title—(1)the term single-seat election means any primary election in which exactly one candidate in the primary election will advance to the general election, any special election for exactly one seat, any general election for the office of Senator, and any general election in which only one Representative is elected at large; and(2)the term multi-seat election means any primary election in which more than one candidate in the primary election will advance to the general election, any special election for more than one seat, and any general election in which more than one Representative is elected at large or in a multi-member district.322.Application to District of Columbia and territories(a)Election of delegates and resident commissionerIn this subtitle, the term Representative includes a Delegate or Resident Commissioner to the Congress.(b)Application to Northern Mariana IslandsThis subtitle shall apply with respect to the Commonwealth of the Northern Mariana Islands in the same manner as this subtitle applies to a State.323.Treatment of States not holding primary elections prior to date of general electionNothing in this title shall be construed to require a State to hold a primary election for the office of Senator or Representative in Congress prior to the date established under section 25 of the Revised Statutes of the United States (2 U.S.C. 7) for the regularly scheduled general election for such office, so long as the determination of the candidates who are elected to such office is based solely on the votes cast with respect to the election held on such date, as determined in accordance with the system of ranked choice voting under this title.2Tabulation Process331.Tabulation for single-seat congressional elections(a)In general(1)Determination of candidate’s number of votesIn the case of a single-seat election, the number of votes received by a candidate in either the initial tabulation or in an additional round of tabulation shall be equal to the number of ballots on which that candidate is the highest ranked continuing candidate.(2)Criteria for electionIn the case of a single-seat election, a candidate shall be elected to the office of Senator or Representative in Congress (or, in the case of a primary election, shall advance to the general election for such office as provided under the law of the State involved) if—(A)in the initial tabulation of ballots, the candidate receives a number of votes greater than 50 percent of the number of ballots cast in the election; or(B)if the election official carries out an additional round of tabulation under subsection (b), the candidate receives the greatest number of votes of the 2 remaining continuing candidates (as described in such subsection).(b)Process in case no candidate elected under initial tabulation(1)Additional rounds of tabulationIf, under the initial tabulation of ballots, no candidate is elected to office (or, in the case of a primary election, no candidate advances to the general election for such office) under the criteria described in subsection (a)(2)(A), the election official shall carry out additional rounds of tabulation in accordance with paragraph (2) until only two continuing candidates remain.(2)Treatment of ballots in additional roundsIn each additional round of tabulation carried out under this subsection—(A)the candidate receiving the fewest number of votes among all candidates (or, in the case of a State which applies batch elimination under section 334, each candidate in the batch elimination group) shall be treated as a defeated candidate;(B)for each ballot cast for a defeated candidate, the election official shall determine the highest-ranked candidate on the ballot who is a continuing candidate; and(C)the vote cast on the ballot shall be transferred to, and added to the total number of votes received by, the highest-ranked continuing candidate determined under subparagraph (B).332.Tabulation for multi-seat congressional elections(a)In general(1)Votes counted in roundsIn the case of a multi-seat election, the votes shall be counted in a series of rounds of tabulation until the number of winning candidates equals the required number of winning candidates with respect to the election, as described in paragraph (4).(2)Criteria for electionIn the case of a multi-seat election, a candidate shall be considered a winning candidate and shall be elected to one of the offices of Representative in the congressional district (or, in the case of a primary election, shall advance to the general election for such offices as provided under the law of State involved) if—(A)in any round, the candidate has a vote total that exceeds the multi-seat election threshold, as determined under this section; or(B)the candidate is a continuing candidate and the number of remaining continuing candidates plus the number of candidates already designated as winning candidates is equal to or less than the required number of winning candidates with respect to the election.(3)Determination of multi-seat election thresholdThe multi-seat election threshold with respect to an election shall be equal to the total number of valid votes cast in the election divided by the sum of the number one and the required number of winning candidates with respect to the election, rounded up to four decimal places.(4)Tabulation processIn the case of a multi-seat election, the votes shall be counted in a series of rounds, beginning with the initial round, under which each candidate has a number of votes equal to the number of votes cast in the election in which the candidate was the highest-ranked candidate, and proceeding as follows:(A)If, following any round of counting, the number of winning and continuing candidates combined is greater than the required number of winning candidates with respect to the election, and at least one candidate has a vote total that exceeds the multi-seat election threshold, as determined under this section, then the following round shall be a surplus tabulation round.(B)If, following any round of counting, the number of winning and continuing candidates combined is greater than the required number of winning candidates with respect to the election, and no candidate has a vote total that exceeds the multi-seat election threshold, as determined under this section, then the following round shall be a candidate elimination round.(C)If, following any round of counting, the number of winning and continuing candidates combined is equal to or less than the required number of winning candidates with respect to the election, then the remaining continuing candidates shall be designated as winning candidates, and the tabulation is complete.(5)Tabulation rounds described(A)Surplus tabulation roundIn this section, a surplus tabulation round is a tabulation round under which each candidate with a vote total greater than the multi-seat election threshold is designated as a winning candidate and the surplus votes for such candidate are transferred to other candidates, as described in subsection (b)(2).(B)Candidate elimination roundIn this section, a candidate elimination round is a tabulation round under which the candidate with the fewest votes is designated as defeated and votes for that candidate are transferred to other candidates, as described in subsection (b)(3).(b)Process for transferring votes(1)Surplus tabulation roundsIn a surplus tabulation round, each candidate with a vote total that exceeds the multi-seat election threshold shall be designated as a winning candidate, and the election official shall transfer the surplus votes for each such candidate to other candidates as follows:(A)The official shall determine the surplus fraction for each candidate designated as a winning candidate at the beginning of the round by taking the difference between the candidate’s vote total at the beginning of the round and the multi-seat election threshold, and dividing that difference by the candidate’s vote total at the beginning of the round.(B)The official shall reweight each vote counting for each candidate designated as a winning candidate at the beginning of the round by multiplying the vote’s current weight (equal to one if the vote has not been reweighted in any prior surplus tabulation round) by the surplus fraction determined with respect to the candidate under subparagraph (A), rounding down to four decimal places.(C)The official shall transfer each vote counting for each candidate designated as a winning candidate at the beginning of the round to the highest ranked continuing candidate on the ballot on which the vote was cast, counting the vote as a fraction of a vote equal to its new weight as determined under subparagraph (B).(D)For all subsequent surplus tabulation rounds, the official shall set the vote total of each candidate designated as a winning candidate at the beginning of the round to be equal to the multi-seat election threshold.(2)Candidate elimination roundsIn a candidate elimination round, the candidate with the fewest votes (or, in the case of a State which applies batch elimination under section 334, each candidate in the batch elimination group) shall be designated as defeated, and the election official shall transfer the votes for such candidate to other candidates as follows:(A)The official shall transfer each vote counting for the candidate designated as defeated at the beginning of the round to the highest ranked continuing candidate on the ballot on which the vote was cast, except that if the vote was counted as a fraction of a vote due to being reweighted in a prior surplus transfer round, it shall continue to count as the same fraction of a vote in the subsequent candidate elimination round.(B)For all subsequent candidate elimination rounds, the official shall set the vote total of each candidate designated as defeated at the beginning of the round to zero votes.333.Exclusion of inactive ballots(a)Initial tabulationIn the initial tabulation of ballots under section 331 or the initial round of tabulation under section 332, if a vote is cast on an inactive ballot, no vote on the ballot shall be counted for any candidate.(b)Additional rounds of tabulation(1)Single-seat electionsIn any additional round of tabulation conducted with respect to a single-seat election under section 331(b), if a vote cast for a defeated candidate is cast on an inactive ballot, no vote on the ballot may be transferred to a continuing candidate under section 331(b).(2)Multi-seat electionsIn any additional round of tabulation conducted with respect to a multi-seat election under section 332(b)—(A)if a vote cast for the winning candidate is cast on an inactive ballot, no portion of the surplus vote on such ballot may be transferred to a continuing candidate under any surplus vote tabulation round described in paragraph (2) of section 332(b); and(B)if a vote cast for a defeated candidate is cast on an inactive ballot, the vote may not be transferred to any continuing candidate under any candidate elimination round described in paragraph (3) of section 332(b).(c)Inactive ballot definedIn this subsection, the term inactive ballot means—(1)a ballot on which the voter does not rank any of the continuing candidates in order of preference;(2)a ballot on which the voter ranked more than one continuing candidate at the highest order of preference; or(3)a ballot on which the voter skips two or more consecutive numerical rankings prior to the ranking for the continuing candidate at the highest order of preference.334.Batch eliminationAt the option of the State, with respect to any candidate elimination round carried out under this subsection, a State may use batch elimination to treat multiple candidates as defeated candidates for purposes of section 331(b)(2) and section 332(b)(2). A continuing candidate is in the elimination batch if the number of winning and continuing candidates with more votes than that candidate is greater than the number of winning candidates required with respect to the election, and it is mathematically impossible for that candidate to be a winning candidate in the election for any of the following reasons:(1)The candidate’s vote total in the initial tabulation of ballots plus all of the votes that could possibly be transferred to the candidate in the additional rounds of tabulation would not be enough to equal or surpass the continuing candidate with the next highest vote total in the initial tabulation of ballots.(2)The candidate has a lower current vote total than a continuing candidate who is described by paragraph (1).335.Treatment of ties between candidatesIf a tie occurs between candidates with the greatest number of votes or the fewest number of votes at any point in the tabulation of ballots under this part and the tabulation cannot proceed until the tie is resolved, the tie shall be resolved in accordance with State law.336.Continuing candidate definedIn this part, the term continuing candidate means, with respect to any round of tabulation under this part, a candidate who is neither a winning candidate nor a candidate who is treated as a defeated candidate under such subsection during the tabulation of ballots under that round of tabulation.3Payments to States To Implement Ranked Choice Voting341.Payments to States to implement ranked choice voting(a)PaymentsNot later than June 1, 2021, the Commission shall make a payment to the State in an amount equal to—(1)in the case of the District of Columbia, the Commonwealth of Puerto Rico, American Samoa, Guam, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, $1,500,000; or(2)in the case of any other State, the sum of $1,000,000 and the product of—(A)the number of Representatives to which the State is entitled under the reapportionment of Representatives resulting from the regular decennial census conducted during 2020; and(B)$500,000.(b)Use of fundsA State shall use the payment made under subsection (a) to implement ranked choice voting under this subtitle, including educating voters about ranked choice voting, and to otherwise carry out elections for Federal office in the State.(c)No effect on requirements paymentsThe receipt or use of the payment made under this section shall not affect a State’s eligibility for or use of a requirements payment made under part 1 of subtitle D of title II.(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for payments under this section..(b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the item relating to title III the following:Subtitle C—Ranked Choice VotingPart 1—Requiring Ranked Choice Voting for Election of Senators and RepresentativesSec. 321. Requiring ranked choice voting for election of Senators and Representatives.Sec. 322. Application to District of Columbia and territories.Sec. 323. Treatment of States not holding primary elections prior to date of general election.Part 2—Tabulation ProcessSec. 331. Tabulation for single-seat congressional elections.Sec. 332. Tabulation for multi-seat congressional elections.Sec. 333. Exclusion of inactive ballots.Sec. 334. Batch elimination.Sec. 335. Treatment of ties between candidates.Sec. 336. Continuing candidate defined.Part 3—Payments to States To Implement Ranked Choice VotingSec. 341. Payments to States to implement ranked choice voting.102.Applicability of enforcement provisions of Help America Vote Act of 2002Section 401 of the Help America Vote Act of 2002 (52 U.S.C. 21111) is amended by striking sections 301, 302, and 303 and inserting title III.103.Effective dateThis title and the amendments made by this title shall apply with respect to—(1)elections for the office of Senator which are held during 2022 or any succeeding year; and(2)elections for the office of Representative which are held pursuant to the reapportionment of Representatives resulting from the regular decennial census conducted during 2020 and all subsequent elections.IIMulti-member Districts201.Requiring use of multi-member districts in certain States(a)Rules for States with six or more representativesIf a State is entitled to six or more Representatives in Congress under an apportionment made under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), the State shall establish a number of districts for the election of Representatives in the State that is less than the number of Representatives to which the State is entitled, and Representatives shall be elected only from districts so established.(b)Criteria for number of districtsIn establishing the number of districts for the State under subsection (a), the State shall follow the following criteria:(1)The State shall ensure that districts shall each have equal population per Representative as nearly as practicable, in accordance with the Constitution of the United States.(2)The number of Representatives to be elected from any district may not be fewer than three or greater than five.202.Requiring certain States to elect all Representatives at largeIf a State is entitled to five or fewer Representatives in Congress under an apportionment made under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(a)), the State shall elect all such Representatives at large.203.Establishing minimum number of candidates in general election(a)States with partisan nominating primaries(1)In generalIf, in a primary election for the office of Representative, the candidates that advance to the general election do so by winning the nomination of a political party (without regard to whether or not the election is open or closed to voters on the basis of political party preference), the State shall ensure that the number of candidates to be nominated by each political party is equal to the number of Representatives who will be elected from the district involved.(2)Authority of political parties to determine number of candidates advancing in multi-seat electionsNotwithstanding paragraph (1), in the case of a primary election described in such paragraph which is a multi-seat primary election, a State may permit a political party to adopt a rule that provides for such number of nominees of that political party to advance to the general election as the party considers appropriate, so long as the number is not less than two.(3)Multi-seat primary election definedIn this subsection, the term multi-seat primary election means a primary election held to select the candidates for a general election in which more than one Representative shall be elected.(b)States with nonpartisan blanket primaries(1)Number of candidatesIf a State uses a nonpartisan blanket primary election to determine which candidates will advance to the general election for the office of Representative, the State shall ensure that the number of candidates who advance to the general election for the office is not less than the greater of—(A)five;(B)twice the number of Representatives who will be elected from the district involved; or(C)such greater number as the State may establish by law.(2)Nonpartisan blanket primary election definedIn this subsection, a nonpartisan blanket primary election is a primary election for the office of Representative conducted prior to the date established under section 25 of the Revised Statutes of the United States (2 U.S.C. 7) for the regularly scheduled general election for such office, under which—(A)each candidate for such office, regardless of the candidate’s political party preference or lack thereof, shall appear on a single ballot;(B)each voter in the State who is eligible to vote in elections for Federal office in the district involved may cast a ballot in the election, regardless of the voter’s political party preference or lack thereof; and(C)the identification and number of candidates who advance to the general election for the office is determined without regard to the candidates’ political party preferences or lack thereof.(c)Exception for states not holding primary elections prior to date of regularly scheduled general electionIn the case of a State that does not hold primary elections for the office of Representative prior to the date established under section 25 of the Revised Statutes of the United States (2 U.S.C. 7) for the regularly scheduled general election for such offices, all seats shall be elected at the election taking place on such date.204.Conforming amendments(a)Election of Representatives prior to reapportionmentSection 22(c) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(c)), is amended by striking Until a State and inserting Except as provided in title II of the Fair Representation Act, until a State.(b)Number of RepresentativesSection 22(b) of the Act entitled An Act to provide for apportioning Representatives in Congress among the several States by the equal proportions method, approved November 15, 1941 (2 U.S.C. 2b), is amended by striking Each State and inserting Except as provided in title II of the Fair Representation Act, each State.(c)Number of Representatives from each districtThe Act entitled An Act for the relief of Doctor Ricardo Vallejo Samala and to provide for congressional redistricting, approved December 14, 1967 (2 U.S.C. 2c), is amended by striking In each State and inserting Except as provided in title II of the Fair Representation Act, in each State.(d)Nomination for Representatives at largeSection 5 of the Act entitled An Act For the apportionment of Representatives in Congress among the several States under the Thirteenth Census, approved August 8, 1911 (2 U.S.C. 5), is amended by striking Candidates for Representative and inserting Except as provided in title II of the Fair Representation Act, candidates for Representative.205.Exception for States in which use of multi-member districts will result in diminishment of voting rights(a)ExceptionIf the written evaluation of any of the redistricting plans of the independent redistricting commission of a State under subtitle B of title III with respect to the apportionment of Representatives resulting from a decennial census, as developed and published under section 313(e), indicates that the redistricting plan will deny or abridge the right to vote by having the effect of diminishing the ability of any citizens of the United States on account of race or color, or in contravention of the guarantees set forth in section 4(f)(2) of the Voting Rights Act of 1965 (52 U.S.C. 10303(f)(2)), to elect their preferred candidates of choice—(1)this title shall not apply with respect to any election held in the State which is based on the apportionment of Representatives to which such redistricting plan would apply; and(2)the independent redistricting commission shall (in accordance with subtitle B of title III) develop and publish a redistricting plan for the State for purposes of title III under which there are no multi-member districts in the State.(b)No effect on other requirementsNothing in this section shall be construed to waive the application of any of the other titles of this Act or the amendments made by any of the other titles of this Act to a State for which there are no multi-member districts as a result of this section, including the requirement to use ranked choice voting as set forth in title I or the requirement to carry out congressional redistricting in the State through the use of independent redistricting commissions as set forth in title III.206.Effective dateThis title and the amendments made by this title shall apply with respect to the One Hundred Eighteenth Congress and each subsequent Congress.IIIRequirements for Congressional Redistricting AGeneral Requirements301.Requiring congressional redistricting to be conducted through plan of independent State commission(a)Use of Plan RequiredNotwithstanding any other provision of law, and except as provided in subsection (c) and subsection (d), any congressional redistricting conducted by a State shall be conducted in accordance with—(1)the redistricting plan developed and enacted into law by the independent redistricting commission established in the State, in accordance with subtitle B; or(2)if a plan developed by such commission is not enacted into law, the redistricting plan developed and enacted into law by a 3-judge court, in accordance with section 321.(b)Conforming amendmentSection 22(c) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(c)), is amended by striking in the manner provided by the law thereof and inserting: in the manner provided by title III of the Fair Representation Act.(c)Special rule for existing commissionsSubsection (a) does not apply to any State in which, under law in effect continuously on and after the date of the enactment of this Act, congressional redistricting is carried out in accordance with a plan developed and approved by an independent redistricting commission which is in compliance with each of the following requirements:(1)Publicly available application processMembership on the commission is open to citizens of the State through a publicly available application process.(2)Disqualifications for government service and political appointmentIndividuals who, for a covered period of time as established by the State, hold or have held public office, individuals who are or have been candidates for elected public office, and individuals who serve or have served as an officer, employee, or paid consultant of a campaign committee of a candidate for public office are disqualified from serving on the commission.(3)Screening for conflictsIndividuals who apply to serve on the commission are screened through a process that excludes persons with conflicts of interest from the pool of potential commissioners.(4)Multi-partisan compositionMembership on the commission represents those who are affiliated with the two political parties whose candidates received the most votes in the most recent statewide election for Federal office held in the State, as well as those who are unaffiliated with any party or who are affiliated with political parties other than the two political parties whose candidates received the most votes in the most recent statewide election for Federal office held in the State.(5)Criteria for redistrictingMembers of the commission shall draw maps in accordance with the criteria set forth in section 313(a).(6)Public inputPublic hearings are held and comments from the public are accepted before a final map is approved.(7)Broad-based support for approval of final planThe approval of the final redistricting plan requires a majority vote of the members of the commission, including the support of at least one member of each of the following:(A)Members who are affiliated with the political party whose candidate received the most votes in the most recent statewide election for Federal office held in the State.(B)Members who are affiliated with the political party whose candidate received the second most votes in the most recent statewide election for Federal office held in the State.(C)Members who not affiliated with any political party or who are affiliated with political parties other than the political parties described in subparagraphs (A) and (B).302.Limit on congressional redistricting after an apportionmentA State which has been redistricted in the manner provided by law after an apportionment under section 22(a) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a), may not be redistricted again until after the next apportionment of Representatives under such section, unless a court requires the State to conduct such subsequent redistricting to comply with the Constitution, to enforce the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.), to comply with this Act, or to comply with any other applicable Federal law.BIndependent Redistricting Commissions311.Independent redistricting commission(a)Appointment of members(1)In generalThe nonpartisan agency established or designated by a State under section 314(a) shall establish an independent redistricting commission for the State, which shall consist of 15 members appointed by the agency as follows:(A)Not later than October 1 of a year ending in the numeral zero, the agency shall, at a public meeting held not earlier than 15 days after notice of the meeting has been given to the public, first appoint 6 members as follows:(i)The agency shall appoint 2 members on a random basis from the majority category of the approved selection pool (as described in section 312(b)(1)(A)).(ii)The agency shall appoint 2 members on a random basis from the minority category of the approved selection pool (as described in section 312(b)(1)(B)).(iii)The agency shall appoint 2 members on a random basis from the independent category of the approved selection pool (as described in section 312(b)(1)(C)).(B)Not later than November 15 of a year ending in the numeral zero, the members appointed by the agency under subparagraph (A) shall, at a public meeting held not earlier than 15 days after notice of the meeting has been given to the public, then appoint 9 members as follows:(i)The members shall appoint 3 members from the majority category of the approved selection pool (as described in section 312(b)(1)(A)).(ii)The members shall appoint 3 members from the minority category of the approved selection pool (as described in section 312(b)(1)(B)).(iii)The members shall appoint 3 members from the independent category of the approved selection pool (as described in section 312(b)(1)(C)).(2)Rules for appointment of members appointed by first members(A)Affirmative vote of at least 4 membersThe appointment of any of the 9 members of the independent redistricting commission who are appointed by the first members of the commission pursuant to subparagraph (B) of paragraph (1), as well as the designation of alternates for such members pursuant to subparagraph (B) of paragraph (3) and the appointment of alternates to fill vacancies pursuant to subparagraph (B) of paragraph (4), shall require the affirmative vote of at least 4 of the members appointed by the nonpartisan agency under subparagraph (A) of paragraph (1), including at least one member from each of the categories referred to in such subparagraph.(B)Ensuring diversityIn appointing the 9 members pursuant to subparagraph (B) of paragraph (1), as well as in designating alternates pursuant to subparagraph (B) of paragraph (3) and in appointing alternates to fill vacancies pursuant to subparagraph (B) of paragraph (4), the first members of the independent redistricting commission shall ensure that the membership is representative of the demographic groups (including racial, ethnic, economic, and gender) and geographic regions of the State, and provides racial, ethnic, and language minorities protected under the Voting Rights Act of 1965 with a meaningful opportunity to participate in the development of the State’s redistricting plan.(3)Designation of alternates to serve in case of vacancies(A)Members appointed by agencyAt the time the agency appoints the members of the independent redistricting commission under subparagraph (A) of paragraph (1) from each of the categories referred to in such subparagraph, the agency shall, on a random basis, designate 2 other individuals from such category to serve as alternate members who may be appointed to fill vacancies in the commission in accordance with paragraph (4).(B)Members appointed by first membersAt the time the members appointed by the agency appoint the other members of the independent redistricting commission under subparagraph (B) of paragraph (1) from each of the categories referred to in such subparagraph, the members shall, in accordance with the special rules described in paragraph (2), designate 2 other individuals from such category to serve as alternate members who may be appointed to fill vacancies in the commission in accordance with paragraph (4).(4)Appointment of alternates to serve in case of vacancies(A)Members appointed by agencyIf a vacancy occurs in the commission with respect to a member who was appointed by the nonpartisan agency under subparagraph (A) of paragraph (1) from one of the categories referred to in such subparagraph, the agency shall fill the vacancy by appointing, on a random basis, one of the 2 alternates from such category who was designated under subparagraph (A) of paragraph (3). At the time the agency appoints an alternate to fill a vacancy under the previous sentence, the agency shall designate, on a random basis, another individual from the same category to serve as an alternate member, in accordance with subparagraph (A) of paragraph (3).(B)Members appointed by first membersIf a vacancy occurs in the commission with respect to a member who was appointed by the first members of the commission under subparagraph (B) of paragraph (1) from one of the categories referred to in such subparagraph, the first members shall, in accordance with the special rules described in paragraph (2), fill the vacancy by appointing one of the 2 alternates from such category who was designated under subparagraph (B) of paragraph (3). At the time the first members appoint an alternate to fill a vacancy under the previous sentence, the first members shall, in accordance with the special rules described in paragraph (2), designate another individual from the same category to serve as an alternate member, in accordance with subparagraph (B) of paragraph (3).(5)RemovalA member of the independent redistricting commission may be removed by a majority vote of the remaining members of the commission if it is shown by a preponderance of the evidence that the member is not eligible to serve on the commission under section 312(a).(b)Procedures for Conducting Commission Business(1)ChairMembers of an independent redistricting commission established under this section shall select by majority vote one member who was appointed from the independent category of the approved selection pool described in section 312(b)(1)(C) to serve as chair of the commission. The commission may not take any action to develop a redistricting plan for the State under section 313 until the appointment of the commission’s chair.(2)Requiring majority approval for actionsThe independent redistricting commission of a State may not publish and disseminate any draft or final redistricting plan, or take any other action, without the approval of at least—(A)a majority of the whole membership of the commission; and(B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 312(b)(1).(3)QuorumA majority of the members of the commission shall constitute a quorum.(c)Staff; Contractors(1)StaffUnder a public application process in which all application materials are available for public inspection, the independent redistricting commission of a State shall appoint and set the pay of technical experts, legal counsel, consultants, and such other staff as it considers appropriate, subject to State law.(2)ContractorsThe independent redistricting commission of a State may enter into such contracts with vendors as it considers appropriate, subject to State law, except that any such contract shall be valid only if approved by the vote of a majority of the members of the commission, including at least one member appointed from each of the categories of the approved selection pool described in section 312(b)(1).(3)Reports on expenditures for political activity(A)Report by applicantsEach individual who applies for a position as an employee of the independent redistricting commission and each vendor who applies for a contract with the commission shall, at the time of applying, file with the commission a report summarizing—(i)any expenditure for political activity made by such individual or vendor during the 10 most recent calendar years; and(ii)any income received by such individual or vendor during the 10 most recent calendar years which is attributable to an expenditure for political activity.(B)Annual reports by employees and vendorsEach person who is an employee or vendor of the independent redistricting commission shall, not later than one year after the person is appointed as an employee or enters into a contract as a vendor (as the case may be) and annually thereafter for each year during which the person serves as an employee or a vendor, file with the commission a report summarizing the expenditures and income described in subparagraph (A) during the 10 most recent calendar years.(C)Expenditure for political activity definedIn this paragraph, the term expenditure for political activity means a disbursement for any of the following:(i)An independent expenditure, as defined in section 301(17) of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101(17)).(ii)An electioneering communication, as defined in section 304(f)(3) of such Act (52 U.S.C. 30104(f)(3)) or any other public communication, as defined in section 301(22) of such Act (52 U.S.C. 30101(22)) that would be an electioneering communication if it were a broadcast, cable, or satellite communication.(iii)Any dues or other payments to trade associations or organizations described in section 501(c) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code that are, or could reasonably be anticipated to be, used or transferred to another association or organization for a use described in paragraph (1), (2), or (4) of section 501(c) of such Code.(4)Goal of impartialityThe commission shall take such steps as it considers appropriate to ensure that any staff appointed under this subsection, and any vendor with whom the commission enters into a contract under this subsection, will work in an impartial manner, and may require any person who applies for an appointment to a staff position or for a vendor’s contract with the commission to provide information on the person’s history of political activity beyond the information on the person’s expenditures for political activity provided in the reports required under paragraph (3) (including donations to candidates, political committees, and political parties) as a condition of the appointment or the contract.(5)Disqualification; waiver(A)In generalThe independent redistricting commission may not appoint an individual as an employee, and may not enter into a contract with a vendor, if the individual or vendor meets any of the criteria for the disqualification of an individual from serving as a member of the commission which are set forth in section 312(a)(2).(B)WaiverThe commission may by unanimous vote of its members waive the application of subparagraph (A) to an individual or a vendor after receiving and reviewing the report filed by the individual or vendor under paragraph (3).(d)Termination(1)In generalThe independent redistricting commission of a State shall terminate on the earlier of—(A)June 14 of the next year ending in the numeral zero; or(B)the day on which the nonpartisan agency established or designated by a State under section 314(a) has, in accordance with section 312(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 314(b).(2)Preservation of recordsThe State shall ensure that the records of the independent redistricting commission are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to congressional redistricting in the State.312.Establishment of selection pool of individuals eligible to serve as members of commission(a)Criteria for Eligibility(1)In generalAn individual is eligible to serve as a member of an independent redistricting commission if the individual meets each of the following criteria:(A)As of the date of appointment, the individual is registered to vote in elections for Federal office held in the State.(B)During the 3-year period ending on the date of the individual’s appointment, the individual has been continuously registered to vote with the same political party, or has not been registered to vote with any political party.(C)The individual submits to the nonpartisan agency established or designated by a State under section 313, at such time and in such form as the agency may require, an application for inclusion in the selection pool under this section, and includes with the application a written statement, with an attestation under penalty of perjury, containing the following information and assurances:(i)The full current name and any former names of, and the contact information for, the individual, including an electronic mail address, the address of the individual’s residence, mailing address, and telephone numbers.(ii)The individual’s race, ethnicity, gender, age, date of birth, and household income for the most recent taxable year.(iii)The political party with which the individual is affiliated, if any.(iv)The reason or reasons the individual desires to serve on the independent redistricting commission, the individual’s qualifications, and information relevant to the ability of the individual to be fair and impartial, including, but not limited to—(I)any involvement with, or financial support of, professional, social, political, religious, or community organizations or causes; and(II)the individual’s employment and educational history.(v)An assurance that the individual shall commit to carrying out the individual’s duties under this Act in an honest, independent, and impartial fashion, and to upholding public confidence in the integrity of the redistricting process.(vi)An assurance that, during the covered periods described in paragraph (3), the individual has not taken and will not take any action which would disqualify the individual from serving as a member of the commission under paragraph (2).(2)DisqualificationsAn individual is not eligible to serve as a member of the commission if any of the following applies during any of the covered periods described in paragraph (3):(A)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds public office or is a candidate for election for public office.(B)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual serves as an officer of a political party or as an officer, employee, or paid consultant of a campaign committee of a candidate for public office or of any political action committee (as determined in accordance with the law of the State).(C)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual holds a position as a registered lobbyist under the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.) or an equivalent State or local law.(D)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual is an employee of an elected public official, a contractor with the government of the State, or a donor to the campaign of any candidate for public office or to any political action committee (other than a donor who, during any of such covered periods, gives an aggregate amount of $1,000 or less to the campaigns of all candidates for all public offices and to all political action committees).(E)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual paid a civil money penalty or criminal fine, or was sentenced to a term of imprisonment, for violating any provision of the Federal Election Campaign Act of 1971 (52 U.S.C. 30101 et seq.).(F)The individual or (in the case of the covered periods described in subparagraphs (A) and (B) of paragraph (3)) an immediate family member of the individual is an agent of a foreign principal under the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611 et seq.).(3)Covered periods describedIn this subsection, the term covered period means, with respect to the appointment of an individual to the commission, any of the following:(A)The 10-year period ending on the date of the individual’s appointment.(B)The period beginning on the date of the individual’s appointment and ending on August 14 of the next year ending in the numeral one.(C)The 10-year period beginning on the day after the last day of the period described in subparagraph (B).(4)Immediate family member definedIn this subsection, the term immediate family member means, with respect to an individual, a father, stepfather, mother, stepmother, son, stepson, daughter, stepdaughter, brother, stepbrother, sister, stepsister, husband, wife, father-in-law, or mother-in-law.(b)Development and Submission of Selection Pool(1)In generalNot later than June 15 of each year ending in the numeral zero, the nonpartisan agency established or designated by a State under section 314(a) shall develop and submit to the Select Committee on Redistricting for the State established under section 314(b) a selection pool of 36 individuals who are eligible to serve as members of the independent redistricting commission of the State under this Act, consisting of individuals in the following categories:(A)A majority category, consisting of 12 individuals who are affiliated with the political party whose candidate received the most votes in the most recent statewide election for Federal office held in the State.(B)A minority category, consisting of 12 individuals who are affiliated with the political party whose candidate received the second most votes in the most recent statewide election for Federal office held in the State.(C)An independent category, consisting of 12 individuals who are not affiliated with either of the political parties described in subparagraph (A) or subparagraph (B).(2)Factors taken into account in developing poolIn selecting individuals for the selection pool under this subsection, the nonpartisan agency shall—(A)ensure that the pool is representative of the demographic groups (including racial, ethnic, economic, and gender) and geographic regions of the State, and includes applicants who would allow racial, ethnic, and language minorities protected under the Voting Rights Act of 1965 a meaningful opportunity to participate in the development of the State’s redistricting plan; and(B)take into consideration the analytical skills of the individuals selected in relevant fields (including mapping, data management, law, community outreach, demography, and the geography of the State) and their ability to work on an impartial basis.(3)Interviews of applicantsTo assist the nonpartisan agency in developing the selection pool under this subsection, the nonpartisan agency shall conduct interviews of applicants under oath. If an individual is included in a selection pool developed under this section, all of the interviews of the individual shall be transcribed and the transcriptions made available on the nonpartisan agency’s website contemporaneously with release of the report under paragraph (6).(4)Determination of political party affiliation of individuals in selection poolFor purposes of this section, an individual shall be considered to be affiliated with a political party only if the nonpartisan agency is able to verify (to the greatest extent possible) the information the individual provides in the application submitted under subsection (a)(1)(D), including by considering additional information provided by other persons with knowledge of the individual’s history of political activity.(5)Encouraging residents to apply for inclusion in poolThe nonpartisan agency shall take such steps as may be necessary to ensure that residents of the State across various geographic regions and demographic groups are aware of the opportunity to serve on the independent redistricting commission, including publicizing the role of the panel and using newspapers, broadcast media, and online sources, including ethnic media, to encourage individuals to apply for inclusion in the selection pool developed under this subsection.(6)Report on establishment of selection poolAt the time the nonpartisan agency submits the selection pool to the Select Committee on Redistricting under paragraph (1), it shall publish and post on the agency’s public website a report describing the process by which the pool was developed, and shall include in the report a description of how the individuals in the pool meet the eligibility criteria of subsection (a) and of how the pool reflects the factors the agency is required to take into consideration under paragraph (2).(7)Public comment on selection poolDuring the 14-day period which begins on the date the nonpartisan agency publishes the report under paragraph (6), the agency shall accept comments from the public on the individuals included in the selection pool. The agency shall post all such comments contemporaneously on the nonpartisan agency’s website and shall transmit them to the Select Committee on Redistricting immediately upon the expiration of such period.(8)Action by Select Committee(A)In generalNot earlier than 15 days and not later than 21 days after receiving the selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—(i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 311(a)(1); or(ii)reject the pool, in which case the nonpartisan agency shall develop and submit a replacement selection pool in accordance with subsection (c).(B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.(c)Development of Replacement Selection Pool(1)In generalIf the Select Committee on Redistricting rejects the selection pool submitted by the nonpartisan agency under subsection (b), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (7) of subsection (b). The replacement pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b), so long as at least one of the individuals in the replacement pool was not included in such rejected pool.(2)Action by Select Committee(A)In generalNot later than 21 days after receiving the replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—(i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 311(a)(1); or(ii)reject the pool, in which case the nonpartisan agency shall develop and submit a second replacement selection pool in accordance with subsection (d).(B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.(d)Development of Second Replacement Selection Pool(1)In generalIf the Select Committee on Redistricting rejects the replacement selection pool submitted by the nonpartisan agency under subsection (c), not later than 14 days after the rejection, the nonpartisan agency shall develop and submit to the Select Committee a second replacement selection pool, under the same terms and conditions that applied to the development and submission of the selection pool under paragraphs (1) through (7) of subsection (b). The second replacement selection pool submitted under this paragraph may include individuals who were included in the rejected selection pool submitted under subsection (b) or the rejected replacement selection pool submitted under subsection (c), so long as at least one of the individuals in the replacement pool was not included in either such rejected pool.(2)Action by Select Committee(A)In generalNot earlier than 15 days and not later than 14 days after receiving the second replacement selection pool from the nonpartisan agency under paragraph (1), the Select Committee on Redistricting shall—(i)approve the pool as submitted by the nonpartisan agency, in which case the pool shall be considered the approved selection pool for purposes of section 311(a)(1); or(ii)reject the pool.(B)Inaction deemed rejectionIf the Select Committee on Redistricting fails to approve or reject the pool within the deadline set forth in subparagraph (A), the Select Committee shall be deemed to have rejected the pool for purposes of such subparagraph.(C)Effect of rejectionIf the Select Committee on Redistricting rejects the second replacement pool from the nonpartisan agency under paragraph (1), the redistricting plan for the State shall be developed and enacted in accordance with subtitle C.313.Criteria for redistricting plan by independent commission; public notice and input(a)Development of redistricting plan(1)CriteriaIn addition to the criteria set forth in section 311(b), the independent redistricting commission of a State shall develop a redistricting plan for the State in accordance with the following criteria, prioritized according to the following order:(A)Districts shall comply with the United States Constitution, including the requirement that they equalize total population per Representative elected.(B)Districts shall be established in a manner consistent with the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.) and all applicable Federal laws.(C)Districts shall provide racial, ethnic, and language minorities with an equal opportunity to participate in the political process and to elect candidates of choice and shall not dilute or diminish their ability to elect candidates of choice whether alone or in coalition with others.(D)To the extent practicable, districts shall reflect the diversity of political opinion in the State such that no district in the State—(i)elects exactly 3 Representatives and the nominee of one political party for President received at least 75 percent of the votes cast in the geographic area covered by the district in 2 of the 3 most recent Presidential elections;(ii)elects exactly 4 Representatives and the nominee of one political party for President received at least 80 percent of the votes cast in the geographic area covered by the district in 2 of the 3 most recent Presidential elections; or(iii)elects exactly 5 Representatives and the nominee of one political party for President received at least 83 percent of the votes cast in the geographic area covered by the district in 2 of the 3 most recent Presidential elections.(E)To the greatest extent practicable the State shall minimize the number of districts electing 4 Representatives.(F)To the greatest extent practicable the State shall maximize the number of districts electing 5 Representatives.(G)To the extent practicable, districts shall minimize the division of any community of interest, municipality, county, or neighborhood. In this subparagraph, the term community of interest means an area with recognized similarities of interests, including but not limited to ethnic, economic, social, cultural, geographic, or historic identities. Such term may, in circumstances, include political subdivisions such as counties, municipalities, or school districts, but shall not include common relationships with political parties, officeholders, or political candidates.(2)No favoring or disfavoring of political partiesThe redistricting plan developed by the independent redistricting commission shall not, when considered on a statewide basis, unduly favor or disfavor any political party.(3)Prohibiting consideration of residence of member or other candidateIn developing the redistricting plan for the State, the independent redistricting commission may not take into consideration the residence of any Member of the House of Representatives or candidate.(b)Public notice and input(1)Use of open and transparent processThe independent redistricting commission of a State shall hold each of its meetings in public, shall solicit and take into consideration comments from the public, including proposed maps, throughout the process of developing the redistricting plan for the State, and shall carry out its duties in an open and transparent manner which provides for the widest public dissemination reasonably possible of its proposed and final redistricting plans.(2)Website(A)FeaturesThe commission shall maintain a public internet site which is not affiliated with or maintained by the office of any elected official and which includes the following features:(i)General information on the commission, its role in the redistricting process, and its members, including contact information.(ii)An updated schedule of commission hearings and activities, including deadlines for the submission of comments.(iii)All draft redistricting plans developed by the commission under subsection (c) and the final redistricting plan developed under subsection (d), including the accompanying written evaluation under subsection (e).(iv)All comments received from the public on the commission’s activities, including any proposed maps submitted under paragraph (1).(v)Live streaming of commission hearings and an archive of previous meetings, including any documents considered at any such meeting, which the commission shall post not later than 24 hours after the conclusion of the meeting.(vi)Access in an easily useable format to the demographic and other data used by the commission to develop and analyze the proposed redistricting plans, together with access to any software used to draw maps of proposed districts and to any reports analyzing and evaluating any such maps.(vii)A method by which members of the public may submit comments and proposed maps directly to the commission.(viii)All records of the commission, including all communications to or from members, employees, and contractors regarding the work of the commission.(ix)A list of all contractors receiving payment from the commission, together with the annual disclosures submitted by the contractors under section 311(c)(3).(x)A list of the names of all individuals who submitted applications to serve on the commission, together with the applications submitted by individuals included in any selection pool, except that the commission may redact from such applications any financial or other personally sensitive information.(B)Searchable formatThe commission shall ensure that all information posted and maintained on the site under this paragraph, including information and proposed maps submitted by the public, shall be maintained in an easily searchable format.(C)DeadlineThe commission shall ensure that the public internet site under this paragraph is operational (in at least a preliminary format) not later than January 1 of the year ending in the numeral one.(3)Public comment periodThe commission shall solicit, accept, and consider comments from the public with respect to its duties, activities, and procedures at any time during the period—(A)which begins on January 1 of the year ending in the numeral one; and(B)which ends 7 days before the date of the meeting at which the commission shall vote on approving the final redistricting plan for enactment into law under subsection (d)(2).(4)Meetings and hearings in various geographic locationsTo the greatest extent practicable, the commission shall hold its meetings and hearings in various geographic regions and locations throughout the State.(5)Multiple language requirements for all noticesThe commission shall make each notice which is required to be posted and published under this section available in any language in which the State (or any jurisdiction in the State) is required to provide election materials under section 203 of the Voting Rights Act of 1965.(c)Development and Publication of Preliminary Redistricting Plan(1)In generalPrior to developing and publishing a final redistricting plan under subsection (d), the independent redistricting commission of a State shall develop and publish a preliminary redistricting plan.(2)Minimum public hearings and opportunity for comment prior to development(A)3 hearings requiredPrior to developing a preliminary redistricting plan under this subsection, the commission shall hold not fewer than 3 public hearings at which members of the public may provide input and comments regarding the potential contents of redistricting plans for the State and the process by which the commission will develop the preliminary plan under this subsection.(B)Minimum period for notice prior to hearingsNot fewer than 14 days prior to the date of each hearing held under this paragraph, the commission shall post notices of the hearing in on the website maintained under subsection (b)(2), and shall provide for the publication of such notices in newspapers of general circulation throughout the State. Each such notice shall specify the date, time, and location of the hearing.(C)Submission of plans and maps by members of the publicAny member of the public may submit maps or portions of maps for consideration by the commission. As provided under subsection (b)(2)(A), any such map shall be made publicly available on the commission’s website and open to comment.(3)Publication of preliminary plan(A)In generalThe commission shall post the preliminary redistricting plan developed under this subsection, together with a report that includes the commission’s responses to any public comments received under subsection (b)(3), on the website maintained under subsection (b)(2), and shall provide for the publication of each such plan in newspapers of general circulation throughout the State.(B)Minimum period for notice prior to publicationNot fewer than 14 days prior to the date on which the commission posts and publishes the preliminary plan under this paragraph, the commission shall notify the public through the website maintained under subsection (b)(2), as well as through publication of notice in newspapers of general circulation throughout the State, of the pending publication of the plan.(4)Minimum post-publication period for public commentThe commission shall accept and consider comments from the public (including through the website maintained under subsection (b)(2)) with respect to the preliminary redistricting plan published under paragraph (3), including proposed revisions to maps, for not fewer than 30 days after the date on which the plan is published.(5)Post-publication hearings(A)3 hearings requiredAfter posting and publishing the preliminary redistricting plan under paragraph (3), the commission shall hold not fewer than 3 public hearings in different geographic areas of the State at which members of the public may provide input and comments regarding the preliminary plan.(B)Minimum period for notice prior to hearingsNot fewer than 14 days prior to the date of each hearing held under this paragraph, the commission shall post notices of the hearing in on the website maintained under subsection (b)(2), and shall provide for the publication of such notices in newspapers of general circulation throughout the State. Each such notice shall specify the date, time, and location of the hearing.(6)Permitting multiple preliminary plansAt the option of the commission, after developing and publishing the preliminary redistricting plan under this subsection, the commission may develop and publish subsequent preliminary redistricting plans, so long as the process for the development and publication of each such subsequent plan meets the requirements set forth in this subsection for the development and publication of the first preliminary redistricting plan.(d)Process for Enactment of Final Redistricting Plan(1)In generalAfter taking into consideration comments from the public on any preliminary redistricting plan developed and published under subsection (c), the independent redistricting commission of a State shall develop and publish a final redistricting plan for the State.(2)Meeting; final voteNot later than the deadline specified in subsection (h), the commission shall hold a public hearing at which the members of the commission shall vote on approving the final plan for enactment into law.(3)Publication of plan and accompanying materialsNot fewer than 14 days before the date of the meeting under paragraph (2), the commission shall provide the following information to the public through the website maintained under subsection (b)(2), as well as through newspapers of general circulation throughout the State:(A)The final redistricting plan, including all relevant maps.(B)A report by the commission to accompany the plan which provides the background for the plan and the commission’s reasons for selecting the plan as the final redistricting plan, including responses to the public comments received on any preliminary redistricting plan developed and published under subsection (c).(C)Any dissenting or additional views with respect to the plan of individual members of the commission.(4)EnactmentThe final redistricting plan developed and published under this subsection shall be deemed to be enacted into law if—(A)the plan is approved by a majority of the whole membership of the commission; and(B)at least one member of the commission appointed from each of the categories of the approved selection pool described in section 312(b)(1) approves the plan.(e)Written evaluation of plan against external metricsThe independent redistricting commission shall include with each redistricting plan developed and published under this section a written evaluation that measures each such plan against external metrics which cover the criteria set forth in paragraph (1) of subsection (a), including the impact of the plan on the ability of communities of color to elect candidates of choice, measures of partisan fairness using multiple accepted methodologies, and the degree to which the plan preserves or divides communities of interest.(f)TimingThe independent redistricting commission of a State may begin its work on the redistricting plan of the State upon receipt of relevant population information from the Bureau of the Census, and shall approve a final redistricting plan for the State in each year ending in the numeral one not later than 8 months after the date on which the State receives the State apportionment notice or October 1, whichever occurs later.314.Establishment of related entities(a)Establishment or Designation of Nonpartisan Agency of State Legislature(1)In generalEach State shall establish a nonpartisan agency in the legislative branch of the State government to appoint the members of the independent redistricting commission for the State in accordance with section 311.(2)Nonpartisanship describedFor purposes of this subsection, an agency shall be considered to be nonpartisan if under law the agency—(A)is required to provide services on a nonpartisan basis;(B)is required to maintain impartiality; and(C)is prohibited from advocating for the adoption or rejection of any legislative proposal.(3)Training of members appointed to commissionNot later than January 15 of a year ending in the numeral one, the nonpartisan agency established or designated under this subsection shall provide the members of the independent redistricting commission with initial training on their obligations as members of the commission, including obligations under the Voting Rights Act of 1965 and other applicable laws.(4)RegulationsThe nonpartisan agency established or designated under this subsection shall adopt and publish regulations, after notice and opportunity for comment, establishing the procedures that the agency will follow in fulfilling its duties under this Act, including the procedures to be used in vetting the qualifications and political affiliation of applicants and in creating the selection pools, the randomized process to be used in selecting the initial members of the independent redistricting commission, and the rules that the agency will apply to ensure that the agency carries out its duties under this Act in a maximally transparent, publicly accessible, and impartial manner.(5)Designation of existing agencyAt its option, a State may designate an existing agency in the legislative branch of its government to appoint the members of the independent redistricting commission plan for the State under this Act, so long as the agency meets the requirements for nonpartisanship under this subsection.(6)Termination of agency specifically established for redistrictingIf a State does not designate an existing agency under paragraph (5) but instead establishes a new agency to serve as the nonpartisan agency under this section, the new agency shall terminate upon the enactment into law of the redistricting plan for the State.(7)Preservation of recordsThe State shall ensure that the records of the nonpartisan agency are retained in the appropriate State archive in such manner as may be necessary to enable the State to respond to any civil action brought with respect to congressional redistricting in the State.(8)DeadlineThe State shall meet the requirements of this subsection not later than each October 15 of a year ending in the numeral nine.(b)Establishment of Select Committee on Redistricting(1)In generalEach State shall appoint a Select Committee on Redistricting to approve or disapprove a selection pool developed by the independent redistricting commission for the State under section 312.(2)AppointmentThe Select Committee on Redistricting for a State under this subsection shall consist of the following members:(A)One member of the upper house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the upper house.(B)One member of the upper house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the upper house.(C)One member of the lower house of the State legislature, who shall be appointed by the leader of the party with the greatest number of seats in the lower house.(D)One member of the lower house of the State legislature, who shall be appointed by the leader of the party with the second greatest number of seats in the lower house.(3)Special rule for States with unicameral legislatureIn the case of a State with a unicameral legislature, the Select Committee on Redistricting for the State under this subsection shall consist of the following members:(A)Two members of the State legislature appointed by the chair of the political party of the State whose candidate received the highest percentage of votes in the most recent statewide election for Federal office held in the State.(B)Two members of the State legislature appointed by the chair of the political party whose candidate received the second highest percentage of votes in the most recent statewide election for Federal office held in the State.(4)DeadlineThe State shall meet the requirements of this subsection not later than each January 15 of a year ending in the numeral zero.315.Report on diversity of memberships of independent redistricting commissionsNot later than May 15 of a year ending in the numeral one, the Comptroller General of the United States shall submit to Congress a report on the extent to which the memberships of independent redistricting commissions for States established under this subtitle with respect to the immediately preceding year ending in the numeral zero meet the diversity requirements as provided for in sections 311(a)(2)(B) and 312(b)(2).CRole of Courts in Development of Redistricting Plans321.Enactment of plan developed by 3-judge court(a)Development of PlanIf any of the triggering events described in subsection (f) occur with respect to a State—(1)not later than December 15 of the year in which the triggering event occurs, the United States district court for the applicable venue, acting through a 3-judge Court convened pursuant to section 2284 of title 28, United States Code, shall develop and publish the congressional redistricting plan for the State; and(2)the final plan developed and published by the Court under this section shall be deemed to be enacted on the date on which the Court publishes the final plan, as described in subsection (d).(b)Applicable venue describedFor purposes of this section, the applicable venue with respect to a State is the District of Columbia or the judicial district in which the capital of the State is located, as selected by the first party to file with the court sufficient evidence of the occurrence of a triggering event described in subsection (f).(c)Procedures for Development of Plan(1)CriteriaIn developing a redistricting plan for a State under this section, the Court shall adhere to the same terms and conditions that applied (or that would have applied, as the case may be) to the development of a plan by the independent redistricting commission of the State under section 313(a).(2)Access to information and records of commissionThe Court shall have access to any information, data, software, or other records and material that was used (or that would have been used, as the case may be) by the independent redistricting commission of the State in carrying out its duties under this Act.(3)Hearing; public participationIn developing a redistricting plan for a State, the Court shall—(A)hold one or more evidentiary hearings at which interested members of the public may appear and be heard and present testimony, including expert testimony, in accordance with the rules of the Court; and(B)consider other submissions and comments by the public, including proposals for redistricting plans to cover the entire State or any portion of the State.(4)Use of special masterTo assist in the development and publication of a redistricting plan for a State under this section, the Court may appoint a special master to make recommendations to the Court on possible plans for the State.(d)Publication of plan(1)Public availability of initial planUpon completing the development of one or more initial redistricting plans, the Court shall make the plans available to the public at no cost, and shall also make available the underlying data used by the Court to develop the plans and a written evaluation of the plans against external metrics (as described in section 313(e)).(2)Publication of final planAt any time after the expiration of the 14-day period which begins on the date the Court makes the plans available to the public under paragraph (1), and taking into consideration any submissions and comments by the public which are received during such period, the Court shall develop and publish the final redistricting plan for the State.(e)Use of interim planIn the event that the Court is not able to develop and publish a final redistricting plan for the State with sufficient time for an upcoming election to proceed, the Court may develop and publish an interim redistricting plan which shall serve as the redistricting plan for the State until the Court develops and publishes a final plan in accordance with this section. Nothing in this subsection may be construed to limit or otherwise affect the authority or discretion of the Court to develop and publish the final redistricting plan, including but not limited to the discretion to make any changes the Court deems necessary to an interim redistricting plan.(f)Triggering Events DescribedThe triggering events described in this subsection are as follows:(1)The failure of the State to establish or designate a nonpartisan agency of the State legislature under section 314(a) prior to the expiration of the deadline set forth in section 314(a)(8).(2)The failure of the State to appoint a Select Committee on Redistricting under section 314(b) prior to the expiration of the deadline set forth in section 314(b)(4).(3)The failure of the Select Committee on Redistricting to approve any selection pool under section 312 prior to the expiration of the deadline set forth for the approval of the second replacement selection pool in section 312(d)(2).(4)The failure of the independent redistricting commission of the State to approve a final redistricting plan for the State prior to the expiration of the deadline set forth in section 313(f).322.Special rule for redistricting conducted under order of Federal courtIf a Federal court requires a State to conduct redistricting subsequent to an apportionment of Representatives in the State in order to comply with the Constitution or to enforce the Voting Rights Act of 1965, section 313 shall apply with respect to the redistricting, except that the court may revise any of the deadlines set forth in such section if the court determines that a revision is appropriate in order to provide for a timely enactment of a new redistricting plan for the State.DAdministrative and Miscellaneous Provisions331.Payments to States for carrying out redistricting(a)Authorization of paymentsSubject to subsections (c) and (d), not later than 30 days after a State receives a State apportionment notice, the Election Assistance Commission shall make a payment to the State in an amount equal to the product of—(1)the number of Representatives to which the State is entitled, as provided under the notice; and(2)$150,000.(b)Use of fundsA State shall use the payment made under this section to establish and operate the State’s independent redistricting commission, to implement the State redistricting plan, and to otherwise carry out congressional redistricting in the State.(c)No payment to states electing members at largeThe Election Assistance Commission shall not make a payment under this section to any State which, under the apportionment notice, will elect all of its Representatives at large.(d)Requiring Submission of Selection Pool as Condition of Payment(1)RequirementExcept as provided in paragraph (2) and paragraph (3), the Election Assistance Commission may not make a payment to a State under this section until the State certifies to the Commission that the nonpartisan agency established or designated by a State under section 314(a) has, in accordance with section 312(b)(1), submitted a selection pool to the Select Committee on Redistricting for the State established under section 314(b).(2)Exception for States with existing commissionsIn the case of a State which, pursuant to section 301(c), is exempt from the requirements of section 301(a), the Commission may not make a payment to the State under this section until the State certifies to the Commission that its redistricting commission meets the requirements of section 301(c).(e)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for payments under this section.332.Civil enforcement(a)Civil Enforcement(1)Actions by Attorney GeneralThe Attorney General may bring a civil action in an appropriate district court for such relief as may be appropriate to carry out this Act.(2)Availability of private right of actionAny citizen of a State who is aggrieved by the failure of the State to meet the requirements of this Act may bring a civil action in the United States district court for the applicable venue for such relief as may be appropriate to remedy the failure. For purposes of this section, the applicable venue is the District of Columbia or the judicial district in which the capital of the State is located, as selected by the person who brings the civil action.(b)Expedited ConsiderationIn any action brought forth under this section, the following rules shall apply:(1)The action shall be filed in the district court of the United States for the District of Columbia or for the judicial district in which the capital of the State is located, as selected by the person bringing the action.(2)The action shall be heard by a 3-judge court convened pursuant to section 2284 of title 28, United States Code.(3)The 3-judge court shall consolidate actions brought for relief under subsection (b)(1) with respect to the same State redistricting plan.(4)A copy of the complaint shall be delivered promptly to the Clerk of the House of Representatives and the Secretary of the Senate.(5)A final decision in the action shall be reviewable only by appeal directly to the Supreme Court of the United States. Such appeal shall be taken by the filing of a notice of appeal within 10 days, and the filing of a jurisdictional statement within 30 days, of the entry of the final decision.(6)It shall be the duty of the district court and the Supreme Court of the United States to advance on the docket and to expedite to the greatest possible extent the disposition of the action and appeal.(c)Attorney’s FeesIn a civil action under this section, the court may allow the prevailing party (other than the United States) reasonable attorney fees, including litigation expenses, and costs.(d)Relation to Other Laws(1)Rights and remedies additional to other rights and remediesThe rights and remedies established by this section are in addition to all other rights and remedies provided by law, and neither the rights and remedies established by this section nor any other provision of this Act shall supersede, restrict, or limit the application of the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).(2)Voting Rights Act of 1965Nothing in this Act authorizes or requires conduct that is prohibited by the Voting Rights Act of 1965 (52 U.S.C. 10301 et seq.).333.State apportionment notice definedIn this title, the State apportionment notice means, with respect to a State, the notice sent to the State from the Clerk of the House of Representatives under section 22(b) of the Act entitled An Act to provide for the fifteenth and subsequent decennial censuses and to provide for an apportionment of Representatives in Congress, approved June 18, 1929 (2 U.S.C. 2a(b)), of the number of Representatives to which the State is entitled.334.Special rules for redistricting pursuant to 2020 decennial censusNotwithstanding any other provision of this Act, in the case of congressional redistricting conducted by a State pursuant to the 2020 decennial census, the following shall apply:(1)The independent redistricting commission of the State shall enact the congressional redistricting plan for the State not later than January 15, 2022.(2)The State may waive or modify any of the deadlines described in subtitle B if the State determines that waiving or modifying the deadline is appropriate to ensure that the State meets the deadline described in paragraph (1).(3)None of triggering events described in subsection (f) of section 321 (relating to the authority of a United States district court to develop and publish the plan) shall apply.(4)The failure of the State to enact the plan by the deadline described in paragraph (1) shall be treated as a triggering event under subsection (f) of section 321, and the United States district court for the applicable venue shall develop and publish the congressional redistricting plan for the State in accordance with such section.IVGeneral Provisions401.No effect on elections for State and local officeNothing in this Act or in any amendment made by this Act may be construed to affect the manner in which a State carries out elections for State or local office, including the process by which a State establishes the districts used in such elections.402.SeverabilityIf any provision of this Act or any amendment made by this Act, or the application of a provision of this Act or an amendment made by this Act to any person or circumstance, is held to be unconstitutional, the remainder of this Act, and the application of the provisions to any person or circumstance, shall not be affected by the holding.403.Effective date(a)RedistrictingTitle III and the amendments made by such title shall apply with respect to redistricting carried out pursuant to the decennial census conducted during 2020 or any succeeding decennial census.(b)Ranked choice voting; use of multi-Member districtsTitles I and II and the amendments made by such titles shall apply with respect to elections for Federal office held in 2022 and each succeeding year.